Citation Nr: 1229528	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  00-19 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the left upper extremity.

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a fracture of the left patella with osteoarthritis of the left knee, based on limitation of motion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972, and from December 1980 to March 1988.

The Veteran submitted a claim for service connection for a cervical spine disability and for an increased rating for a left knee disability (then characterized as residuals of a fracture of the left patella with traumatic bursitis) in July 1999.  By rating action dated March 2000, the Regional Office (RO) granted service connection for post-traumatic degenerative joint disease of the cervical spine, and assigned a 10 percent evaluation for it.  This rating decision also denied the claim for an increased rating for the Veteran's left knee disability.  The Veteran appealed the evaluations assigned for these disabilities.  In July 2001 and September 2003, the Board of Veterans' Appeals (Board) remanded the claims for additional development of the record and/or to ensure due process.  

In an October 2005 rating action, the RO granted service connection for radiculopathy of the left upper extremity, and assigned a 20 percent evaluation for it, effective August 29, 2005.  A November 2011 rating decision assigned September 23, 2002 as the proper effective date for the 20 percent rating.  

By rating action dated February 2010, the RO assigned a separate 10 percent evaluation for residuals of a fracture of the left patella with degenerative joint disease, based on limitation of motion, effective July 10, 2003.  When this case was before it in June 2011, the Board noted that the claims for an increased rating for the Veteran's left knee disability based on limitation of motion, and for radiculopathy of the left upper extremity were part and parcel of his claim for an increased rating for disabilities of the left knee and cervical spine.  Thus, the Board remanded these matters for issuance of a supplemental statement of the case.  The case is again before the Board for appellate consideration.

In a statement received in July 2012, the Veteran raised a claim for a total rating based upon individual unemployability due to service-connected disabilities.  Since this matter was not developed or certified for appeal, it is referred to the RO for appropriate action.

The issue of entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the left upper extremity is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Residuals of a fracture of the left patella with osteoarthritis are manifested by minimal limitation of motion and pain.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for residuals of a fracture of the left patella with osteoarthritis of the left knee, based on limitation of motion, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5261, 5261 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).


Duty to Notify

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, by letters dated May 2004 and December 2005, VA provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for an increased rating.  A March 2006 letter advised him how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  In addition, a February 2009 letter informed the Veteran of the criteria required for a higher rating for his service-connected disabilities.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include private and VA medical records and VA examination reports.

VA clinical examinations with respect to the current claim have been obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disabilities at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

As discussed above, the appellant was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App 505 (2007).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  When flexion is limited to 30 degrees, a 20 percent evaluation may be assigned.  When flexion is limited to 45 degrees, a 10 percent rating is assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 10 degrees, a 10 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Veteran was afforded a VA examination of the joints in July 2003.  He complained of pain, weakness and lack of endurance.  An examination revealed left knee flexion was to 90 degrees and extension was to -6 degrees.  There was evidence of painful motion.  It was reported there was weakness and guarding of movement.

The Veteran was again examined by the VA in December 2005.  Flexion of the left knee was to 80 degrees, with end of range pain present.  Extension was to 0 degrees.  Following repetitive use, left knee flexion decreased to 65 degrees, secondary to pain.  The diagnosis was traumatic arthritis of the left knee.  

The examination findings do not demonstrate that a compensable evaluation is warranted based on the limitation of motion of either flexion or extension of the left knee that is present.  The July 2003 VA examination revealed the Veteran had pain on motion.  Similarly, the December 2005 examination showed the Veteran had pain at the end of his motion.  Thus, the 10 percent evaluation is appropriate.  

The Board has also considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. Brown, 8, Vet. App. 202 (1995).  In this case, it appears the compensable evaluation assigned for the residuals of a fracture of the left knee with osteoarthritis, based on limitation of motion, is predicated on the fact that pain on motion is present.  The limitation of motion that is present is not to a compensable degree.  There is no basis, therefore, for a higher evaluation.  

The Board concedes the Veteran is competent to report symptoms he experiences, such as pain, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge, or a clinical examination by a medical professional, such as an opinion addressing the severity of those symptoms or whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his left knee disability has increased in severity, so as to warrant a rating in excess of 10 percent.  As such, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his left knee disability.

Additional considerations

The Board has also considered whether the Veteran's service-connected residuals of a fracture of the left patella with osteoarthritis of the left knee, based on limitation of motion, present an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's disability.  In this regard, the Board notes that the Veteran has not had frequent periods of hospitalization for the disabilities at issue.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial evaluation in excess of 10 percent for residuals of a fracture of the left patella with osteoarthritis of the left knee, based on limitation of motion, is denied.


REMAND

When this case was previously before the Board in June 2011, it was remanded so a supplemental statement of the case could be issued.  The record shows, however, that the June 2012 supplemental statement of the case only addressed the Veteran's claim for an initial evaluation in excess of 10 percent for residuals of a fracture of the left patella with osteoarthritis of the left knee, based on limitation of motion.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a supplemental statement of the case that reflects its adjudication of the claim for an increased initial evaluation for radiculopathy of the left upper extremity.  The supplemental statement of the case should include the applicable regulations, to include the pertinent Diagnostic Code.  The Veteran and his representative should be afforded the opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


